[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDA RE: REARGUMENT — MOTION TO DISMISS
The defendant in the instant matter filed a motion to dismiss dated March 10, 1992, which was referred to the undersigned. On March 30, 1992, the undersigned granted the motion to dismiss, relying on the case cited by the defendant, Brunswick v. Inland Wetlands Commission, 25 Conn. App. 543. The parties agree that notice of said decision was not sent to counsel of record until October 7, 1992. Prior to the date of their receipt of the notice of decision, the defendant's counsel filed a motion for further argument, which was forwarded to the undersigned in Waterbury and set down and heard on October 29, 1992.
The  defendant  has  objected  to  the  request  for  further argument, which objection is overruled, especially in view of the peculiar circumstances relating to the delay in forwarding notice to the parties in connection with the court's decision of March 30, 1992.
The plaintiff points out to the court in rearguing the defendant's motion to dismiss that the Brunswick case which the court relied on in March, was, in fact, overturned by the Supreme Court by its decision in June of this year. Brunswick v. Inland Wetlands Commission, 222 Conn. 541. The court agrees that the Supreme Court has, in fact, overruled the Appellate Court's decision in Brunswick, and consequently, this court has no other alternative but to overrule its previous decision, and to deny the motion to dismiss, dated March 10, 1992.
PELLEGRINO, J. CT Page 9936